Citation Nr: 1607812	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-24 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a cardiovascular disease, to include paroxysmal atrial fibrillation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran had active service from November 1971 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran's claim was remanded for further development in July 2015.  


FINDING OF FACT

The Veteran first developed paroxysmal atrial fibrillation during military service.


CONCLUSION OF LAW

The criteria for service connection for paroxysmal atrial fibrillation have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran submitted his claim for service connection for a heart condition in March 2008.  In April 2004 the Veteran reported that he first experienced atrial fibrillation when he was at technical school at Keesler AFB.  He said that it only lasted several minutes so he did not do anything about it.  He reported that he had another incident of atrial fibrillation while serving in Thailand, and again he did not seek medical attention.  

The Veteran's service treatment records (STRs) are silent to any cardiac complaints or symptomatology.  The Board notes that the Veteran's August 1975 separation examination report indicates that an EKG was not performed.

November 1989 private medical records indicate that the Veteran had atrial fibrillation and mitral valve prolapse.  November 1996 private medical records indicate that the Veteran had a history of paroxysmal atrial fibrillation, with recent cardioversion.  Private medical records reveal that in October 2000 the Veteran was hospitalized due to atypical chest pain and probable esophageal spasm.  He was noted to have a past history of paroxysmal atrial fibrillation. 

The Veteran's VA treatment records (located in Virtual VA) show that in December 2006 the Veteran was placed under general anesthesia and underwent electric shock treatment to halt an episode of atrial fibrillation.  The physician noted the increased frequency of the atrial fibrillation events and started the Veteran on Coumadin to treat the disability.  The Veteran reported that he had had atrial fibrillation since 1973.

On VA examination in August 2015 the VA examiner stated that he had reviewed the Veteran's VBMS folder, Virtual VA folder, and the Veteran's computerized patient record system (CPRS).  He further stated that this review included the Veteran's STRs, VA treatment records, and civilian medical records.  He noted that the Veteran was on continuous medication for control of his heart condition.  The VA examiner stated that the Veteran provided a consistent and reliable history that is corroborated during examinations noted in CPRS.  The VA examiner opined that it is at least as likely as not that the Veteran's paroxysmal atrial fibrillation began in service.  

The Board recognizes that there are no records identifying atrial fibrillation during service or for a number of years after discharge from service.  However, there is a VA medical opinion in favor of the Veteran's claim and the Board notes that the VA physician based his opinion on an examination of the Veteran and on a thorough review of the Veteran's medical history, including STRs.  Furthermore, there are no medical opinions to the contrary.  Consequently, the Board finds that the evidence of record is at least in equipoise and that service connection for paroxysmal atrial fibrillation is warranted.  All doubt has been held in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
ORDER

Entitlement to service connection for paroxysmal atrial fibrillation is granted.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


